DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 27, 2021. 
Claims 1-5 and 9-10 have been amended.
Claims 6-7 are withdrawn.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 27, 2021 have been fully considered but are not persuasive. Applicant argues that BLOCKSOME does not disclose the first message as claimed because in the combination of SHINOMIYA and BLOCKSOME, the local computer node sends to the remote computer node RTS message 804 in addition to the TLB pre-fetch packet and the write packet of SHINOMIYA, so that a total of three packets are sent.
Assuming arguendo that in the combination of SHINOMIYA and BLOCKSOME, a total of three packets are sent from the local computer node to the remote computer node, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three packets are not sent from the local computer node to the remote computer node) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, BLOCKSOME teaches the newly added limitation transmits the first response data to a local computer node (see BLOCKSOME [0073], where the target compute node sends a Clear to Send “CTS” message back to the origin compute node to indicate that the target compute node is ready to receive the application message).
Therefore, SHINOMIYA in view of BLOCKSOME teaches the limitations of claim 1 as outlined in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over SHINOMIYA (Pub. No.: US 2003/0033431 A1), hereafter SHINOMIYA, in view of BLOCKSOME (Pub. No.: US 2009/0022156 A1), hereafter BLOCKSOME.
Regarding claim 1, SHINOMIYA teaches:
A network interface device comprising: […] a main memory ([0044] & FIG. 1 teach computers 700a and 700b that exchange data with each other via a switched network 600, where each computer comprises main memory 
an address translation buffer (referred to hereafter as a TLB) that stores address translation entries including a part of entries in an address translation table indicating correspondences between virtual addresses and real addresses ([0047] teaches TLBs 430 and 440 hold some of the most recently used address translation table entries from address translation table 500, where FIG. 3 illustrates the TLB comprising virtual address to real address translation entries),
the address translation table being stored in the main memory (see [0044] & FIG. 1 above, where main memory 300 and address translation table 500 together are seen as “main memory”);
a control unit that controls processing in relation to a command transmitted from the processor and processing in relation to received transmission data ([0046] teaches transfer device 400 (i.e. control unit) comprises a transmitting device for transmitting data to the other computer via the switched network, and a receiving device for receiving data transmitted from the other computer via the switched network),
the control unit, upon reception from the processor of a first command including […] a remote node TLB pre-caching request, transmits first transmission data that include […] the remote node TLB pre-caching request to the remote computer node ([0049] teaches transfer command processing unit 412 stores a transfer command from the CPU 100 via the 
upon reception from the processor of a second command requesting either writing or reading, […] and when the second command is a write request, transmits write transmission data that include a message including write data and a remote node virtual address both included in the second command to the remote computer node ([0056] teaches in accordance with the instruction accepted by the transfer command processing unit 412, the data output unit generates a remote-write packet (see FIG. 8a), which is transferred to the data output unit, and the instruction code, transfer-destination virtual address (i.e. remote node virtual address), and destination computer (i.e. remote computer node) number are transmitted to the switched network; see also [0090] & FIG. 7 Remote-Write Operation Sequence 7);
the remote computer node, in response to the first transmission data, […] reads a first address translation entry corresponding to the remote node TLB pre-caching request from the main memory and pre-caches the read first address translation entry in the TLB ([0060] teaches in the receiving device 420, if the instruction item in the received packet is a TLB pre-read 
the address translation entry includes a remote node real address of the main memory in the remote computer node corresponding to the remote node TLB pre-caching request ([0063] teaches the TLB holds some of the entries of the address translation table 500 in order to translate a transfer-destination virtual address to a real address (i.e. remote node real address); see also FIG. 4 address translation table 500),
and in response to the write transmission data, translates the remote node virtual address into a remote node real address based on the first address translation entry, and writes the write data to the main memory based on the remote node real address
SHINOMIYA does not appear to explicitly teach a direct memory access control unit (referred to hereafter as a DMA) that accesses a main memory without passing through a processor; a first command including a first message inquiring as to a possibility of responding to a request for either writing or reading, first transmission data that include the first message, the second command is issued in response to reception of first response data responded by the remote computer node to the first message and including a message indicating the possibility of responding to the request, transmits the first response data to a local computer node. 
However, BLOCKSOME teaches a direct memory access control unit (referred to hereafter as a DMA) that accesses a main memory without passing through a processor (FIG. 2 illustrates DMA controller 195, where [0045] teaches direct memory access includes reading and writing to memory of compute nodes with reduced operational burden on the central processing units 164, where while the CPU may initiate the DMA transfer, the CPU does not execute it; see also FIG. 6);
a first command including a first message inquiring as to a possibility of responding to a request for either writing or reading ([0072] teaches origin computer node sending a Request to Send “RTS” message to the target compute node indicating that the origin compute node has an application message to transfer to the target compute node, where the RTS message describes the application message to the target compute node such as, 
first transmission data that include the first message (see [0072] & FIG. 8 RTS 804 above),
the second command is issued in response to reception of first response data responded by the remote computer node to the first message and including a message indicating the possibility of responding to the request ([0073] teaches target compute node receives the RTS message and then sends a Clear to Send “CTS” message back to the origin compute node to indicate that the target compute node is ready to receive the application message; [0074] teaches the origin DMA engine receives the CTS message from the target compute node, and then transmits the first chunk 812 to the target DMA engine; see also FIG. 8 #808, #810, and #812),
transmits the first response data to a local computer node (see [0073] above, where the target compute node sends a Clear to Send “CTS” message back to the origin compute node to indicate that the target compute node is ready to receive the application message).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHINOMIYA and BLOCKSOME before them, to include BLOCKSOME’s DMA controllers in SHINOMIYA’s data transfer system pre-registering address translations in TLB. One would have been motivated to make such a combination in order to perform reading and 
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. SHINOMIYA in view of BLOCKSOME also teaches: 
An information processing device comprising: a local computer node that includes a network interface; a remote computer node that includes a network interface and is able to communicate with the local computer through a network (see SHINOMIYA [0044] & FIG. 1 as taught above in reference to claim 1, where computers 700a (i.e. local computer node) and 700b (i.e. remote computer node) exchange data with each other via a switched network 600; see also BLOCKSOME [0043] & FIG. 2 Global Combining Network Adapter 188).
Regarding claim 10, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale. 
Regarding claim 2, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein the control unit, upon reception of the first command, issues a pre-caching request, to the DMA, to read a second address translation entry corresponding to a local node TLB pre-caching request included in the first command from the main memory and pre-cache the second address translation entry in a TLB in the local computer node (SHINOMIYA [0049] teaches address translating buffer TLB 430 for 
and when the second command is a write request, translates a local node virtual address included in the second command into a local node real address based on the second address translation entry and issues a read request, to the DMA, to read the write data from the main memory based on the local node real address (see SHINOMIYA [0084] & [0086] above for translating the transfer-source virtual address to a transfer-source real address; [0089] teaches the transmitting device 410 of computer 1 reads write data from the transfer-source real address; see also FIG. 7 Sequence 6). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein, the control unit, when the second command is a read request, transmits read transmission data including the remote node virtual address included in the second command (SHINOMIYA [0056] teaches in accordance with the instruction accepted by the transfer command processing unit 412, the data output unit generates a remote-read packet 
and the remote computer node, in response to the read transmission data, translates the remote node virtual address included in the read transmission data into a remote node real address based on the first address translation entry and reads read data from the main memory based on the remote node real address, and transmits second response data including the read data to the local computer node (SHINOMIYA [0060] teaches in the receiving device 420, if the content of an instruction item in the received packet is a remote-read instruction (see FIG. 8b), the command address buffer instructs the memory access unit to read data out of the main memory 300 via the system controller 200 and instructs the memory access unit 423 to transfer the read data to the switched network 600; FIG. 9 illustrates computer 2 (i.e. remote computer node) translating transfer-origin virtual address into transfer-source real address and reading data out of transfer-source real address of main memory 300 to computer 1 (i.e. local computer node)). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, the claim recites similar limitation as claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale. 
Regarding claim 5, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 4 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein the control unit, upon reception of the second response data, translates the local node virtual address included in the second command into a local node real address based on the second address translation entry and issues a write request, to the DMA, to write the read data to the main memory based on the local node real address (see SHINOMIYA FIG. 9 Sequences 9-11, where after computer 1 (i.e. local computer node) receives read-out data from main memory 300, translating the transfer-destination virtual address to transfer-destination real address, and writes read-out data to transfer-destination real address of main memory 300, where BLOCKSOME [0045], [0073-0074], and FIG. 8 as taught above in reference to claim 1 teach reading and writing to memory of compute nodes via direct memory access). 
The same motivation that was utilized for combining SHINOMIYA and BLOCKSOME as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 8, SHINOMIYA in view of BLOCKSOME teaches the elements of claim 1 as outlined above. SHINOMIYA in view of BLOCKSOME also teaches:
wherein the control unit includes a TLB storage portion that stores a part of the address translation entries in the TLB (see SHINOMIYA FIG. 3 for transmitting device including TLB 430 comprising virtual address to real 
and when reading a message from the main memory or writing a message to the main memory, the control unit executes a TLB entry search on the TLB storage portion (SHINOMIYA [0049] & [0053] teach transmitting device 410 using TLB 430 for translating a transfer-source address to a real address, which is an address in main memory 300; [0084] also teaches transmitting device 410 translating the transfer-source virtual address to a transfer-source real address using the TLB 430 (FIG. 7 Sequence 4) to perform a remote-write to main memory 300; see also [0114-0115] and FIG. 9 for remote-read from main memory 300).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138